68 F.3d 459
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Samuel BOYD, Jr., Plaintiff--Appellant,v.E.W. MURRAY, Director of the Virginia Department ofCorrections;  J.F. Maier, Warden;  Carolyn Parker, TreatmentSupervisor;  O. Mason, Law Library Coordinator;  EllisWright, Main Warden, Defendants--Appellees.
No. 95-6512
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 12, 1995.Decided:  Oct. 23, 1995.

Samuel Boyd, Jr., Appellant Pro Se.
Mary Christine Maggard, Jill Theresa Bowers, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, VA, for appellees.
Before WILKINSON, NIEMEYER, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's orders denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint and denying his request for reconsideration.  We have reviewed the record and the district court's opinion, and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Boyd v. Murray, No. CA-93-296 (E.D. Va.  Mar. 14 & 23, 1995).  We deny the motion for oral argument and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED